EXHIBIT 10.9

AMENDED AND RESTATED

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”), amended and restated as of
January 1, 2010 (the “Effective Date”), is between and among Navistar
International Corporation, a Delaware corporation (the “Company”), its principal
operating subsidiary, Navistar, Inc., a Delaware corporation (“NAVISTAR, INC.”),
and Daniel C. Ustian (the “Executive”) (each a “Party” and collectively, the
“Parties”). For purposes of this Agreement, “NIC” shall mean the Company and all
of its, direct or indirect, wholly-owned subsidiaries, including, without
limitation, NAVISTAR, INC., and “NAVISTAR, INC.” shall mean only Navistar, Inc.,
unless the context clearly indicates the contrary. This Agreement shall not
become effective prior to the execution of a written release agreement in a form
acceptable to the Company and substantially in the form attached hereto as
Exhibit A hereto and the expiration (without revocation) of the revocation
period applicable to such release (the “Initial Release”).

WITNESSETH

WHEREAS, NIC wishes to assure stability and continuity of its senior management
and recognizes that organizational changes, including a Change in Control of the
Company or NAVISTAR, INC. as defined in paragraph 3 below, may occur, and that
the possibility of such changes negatively affects or may negatively affect the
retention of senior management personnel of NIC, the decision-making and
performance of such personnel with respect to such organizational changes, and
the effectiveness of retention and incentive features or other elements of the
executive compensation programs of NIC; and

WHEREAS, the Executive desires to achieve a degree of certainty as to his rights
to compensation and benefits if his employment is terminated under certain
conditions during the Agreement Period defined in paragraph 2 below.

NOW, THEREFORE, this Agreement is made to fulfill NIC’s objectives in a manner
that serves the best interests of NIC and the Company’s stockholders by
providing the Executive with certain separation payments and benefits in the
event of a “Termination” as defined in paragraph 4 below during the Agreement
Period. Accordingly, the Company, NAVISTAR, INC., and the Executive mutually
agree as follows:

1. Implementation of Agreement.

(a) This Agreement shall become effective as of the Effective Date, as set forth
above, and shall be the sole and exclusive agreement between the Parties hereto
with regard to separation payments and benefits provided by NIC to the
Executive. All stock options, restricted stock, or such other equity-based
compensation of the Company granted or awarded to the Executive shall be
governed by the respective plans and agreements pursuant to which they were
granted or awarded. Except as provided in paragraph 5 below, any pension
benefits, welfare benefits, or such other benefits due to the Executive upon his
termination of employment shall be governed by the respective NIC-sponsored
benefit plans, programs, or policies pursuant to which they are accrued and/or
provided.



--------------------------------------------------------------------------------

(b) This Agreement is not an employment contract, and it does not alter the
Executive’s status as an at will employee of NIC. The Executive may terminate
his employment with NIC at any time, and NIC retains the right to terminate the
Executive’s employment without notice, at any time, for any reason. Rather, this
Agreement solely prescribes the terms and conditions under which separation
payments and benefits shall be provided to the Executive in the event of a
“Termination” as set forth in paragraph 4(a) or 4(b) below, as appropriate.

2. Agreement Period.

For purposes of this Agreement, the “Agreement Period” means the period
beginning on the Effective Date and ending on the earlier of (a) the Expiration
Date (as defined below), or (b) the date on which the Executive dies, becomes
totally and permanently disabled, as determined in accordance with the
applicable NIC-sponsored disability plan or program, or voluntarily elects to
terminate employment or take retirement (for any reason other than “Good Reason”
or “Constructive Termination” within the meaning of paragraph 4(a) or 4(b),
respectively), with such retirement being determined in accordance with the
applicable NIC-sponsored retirement plan, program, or policy. The term
“Expiration Date” means the date that is the third anniversary of the Effective
Date; provided, however, the Expiration Date shall be automatically extended
annually for successive one-year periods starting on the first anniversary of
the Effective Date and on each subsequent anniversary of the Effective Date,
without further action on the part of any Party hereto, unless the Company or
NAVISTAR, INC. has, at least thirty (30) days prior to the effective date of any
such extension, notified the Executive in writing, that the Agreement shall not
be so extended. If a Change in Control occurs during the Agreement Period,
notwithstanding any other provision of this paragraph 2, the date specified by
clause (a) above shall be automatically extended to and shall not expire earlier
than the date that occurs three (3) years after the date of such Change in
Control.

3. Change in Control.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (“Person”), including the
regulations and other applicable authorities thereunder (the “Exchange Act”)),
other than employee or retiree benefit plans or trusts sponsored or established
by the Company or its affiliates (as defined in Rule 12b-2 under the Exchange
Act) (“Affiliates”), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) (“Beneficial Owner”), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company) representing
twenty five percent (25%) or more of the combined voting power of the Company’s
then-outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in paragraph 3(d)(i) below,
(b) the following individuals cease for any reason to constitute more than
three-fourths (3/4) of the number of directors then-serving on the Board of
Directors of the Company (the “Board”): individuals who constitute the Board as
of the Effective Date and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved by the
vote of at least two-thirds

 

2



--------------------------------------------------------------------------------

(2/3) of the directors then still in office or whose appointment, election, or
nomination was previously so approved; (c) any complete dissolution or
liquidation of the Company or NAVISTAR, INC. or any sale or disposition of all
or substantially all (more than fifty percent (50%)) of the assets of the
Company (determined without regard to the sale or disposition of any or all of
the assets of Navistar Financial Corporation, or any successor thereto) or of
NAVISTAR, INC. occurs; or (d) there is consummated a merger or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (i) a merger or consolidation immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the Company, the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 25% or more of the
combined voting power of the Company’s then outstanding securities. For the
avoidance of doubt, the sale or disposition of any or all of the assets or stock
of any subsidiary or affiliate of the Company (other than the sale or
disposition of all or substantially all of the assets of NAVISTAR, INC., as
described above) shall not be deemed a Change in Control.

4. Termination.

(a) For purposes of this Agreement, subject to remaining provisions of this
paragraph 4, a Termination under this paragraph 4(a) shall occur if, during the
Agreement Period and either before the date on which a Change in Control occurs
or more than 36 months after the date of the then-most recent Change in Control,
(i) the Executive’s employment is involuntarily terminated by NIC for any reason
other than Cause or (ii) a Good Reason occurs and the Executive both provides
notice to the Company or NAVISTAR, INC. of the existence of the Good Reason
within ten (10) days of its initial existence and, to the extent the Company or
NAVISTAR, INC. either does not remedy such Good Reason within thirty (30) days
of receiving such notice from the Executive of the initial existence of such
Good Reason (for purposes of this paragraph 4(a), the “Cure Period”) or notifies
the Executive in writing prior to the expiration of the Cure Period of its
unwillingness to remedy such event or condition, terminates his employment with
NIC within ten (10) days after either the expiration of such Cure Period or such
earlier date prior to the expiration of the Cure Period on which the Executive
was so notified in writing, as the case may be. For purposes of this Agreement,
“Good Reason” means the occurrence, during the Agreement Period and either
before the date on which a Change in Control occurs or more than 36 months after
the date of the then-most recent Change in Control, of any of the following
events or conditions: (A) NIC reduces the Executive’s base salary by ten percent
(10%) or more (either upon one reduction or during a series of reductions over a
period of time); provided, that such reduction neither comprises a part of a
general reduction for the Executive’s then-current peers as a group (determined
as of the date immediately before the date on which the Executive becomes
subject to such material reduction) nor results from a deferral of the
Executive’s base salary, or (B) a demotion in position (including a decrease in
organization level) resulting in the material diminution of the Executive’s
authority (including, but not limited to, the budget over which the Executive
retains authority), duties, or responsibilities within NIC, or (C) the Executive
ceases to serve as Chief Executive Officer and Chairman of the Board other than
(1) to the extent required by applicable laws, rules of the stock exchange or
other relevant listing authority, or judicial or

 

3



--------------------------------------------------------------------------------

administrative order or (2) in connection with the Executive’s retirement with
his consent; except, in case of each of (A), (B) or (C), in connection with the
involuntary termination of the Executive’s employment for Cause. In the event of
a Termination under this paragraph 4(a), the Executive shall be paid the
separation payments and benefits set forth in paragraph 5(a) below. If the
Executive’s involuntary termination of employment is for Cause, no separation
payments or benefits shall be due or owing by the Company or NAVISTAR, INC.
under paragraph 5(a) below. For purposes of this Agreement, the term “Cause”
means that the reason for the Executive’s involuntary termination of employment
was (I) willful misconduct involving an offense of a serious nature that is
demonstrably and materially injurious to NIC, monetarily or otherwise, (II)
conviction of, or entry of a plea of guilty or nolo contendere to, a felony as
defined by the laws of the United States of America or by the laws of the State
or other jurisdiction in which the Executive is so convicted, or (III) continued
failure to substantially perform required duties for NIC that is not cured by
the Executive within fifteen (15) days after written demand to so perform by NIC
(other than a failure due to physical or mental disability). In the event the
Executive fails to cure under paragraph 4(a)(III), the Executive shall not be
deemed to have been involuntarily terminated for Cause unless and until the
occurrence of the following two events: (x) the Executive has been given notice
from the Board that identifies the grounds for the proposed involuntary
termination for Cause under paragraph 4(a)(III) and notifies the Executive that
he, along with his legal counsel, shall have an opportunity to address the Board
with respect to the alleged grounds for termination at a meeting of the Board
called and held for the purpose of determining whether the Executive engaged in
the conduct described under paragraph 4(a)(III), such meeting to be held no
earlier than fifteen (15) days after the Executive is given such notice (unless
the Executive consents to an earlier meeting), and (y) the Executive has been
given a copy of the resolutions, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Executive) called and held for the purpose of finding that, in the opinion of
the majority of the Board (excluding the Executive), the Executive was guilty of
conduct set forth in paragraph 4(a)(III), that specify the grounds and evidence
for termination and indicate that the grounds for termination have not been
cured within the specified time limits. For purposes of determining whether
“Cause” exists, no act, or failure to act, on the Executive’s part will be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of NIC.

(b) For purposes of this Agreement, subject to remaining provisions of this
paragraph 4, a Termination under this paragraph 4(b) shall occur if, during the
Agreement Period and during the 36-month period immediately after the then-most
recent Change in Control, (i) the Executive’s employment is involuntarily
terminated by NIC for any reason other than Cause or (ii) a Constructive
Termination occurs and the Executive both provides notice to the Company or
NAVISTAR, INC. of the existence of the Constructive Termination within ninety
(90) days of its initial existence and, to the extent the Company or NAVISTAR,
INC. either does not remedy such Constructive Termination within thirty
(30) days of receiving such notice from the Executive of the initial existence
of such Constructive Termination (for purposes of this paragraph 4(b), the “Cure
Period”) or notifies the Executive in writing prior to the expiration of the
Cure Period of its unwillingness to remedy such event or condition, terminates
his employment with NIC within ten (10) days after either the expiration of such
Cure Period or such earlier date prior to the expiration of the Cure Period on
which the Executive was so notified in writing, as the case may be. For purposes
of this Agreement, “Constructive Termination” means the

 

4



--------------------------------------------------------------------------------

occurrence, during the Agreement Period and within the 36-month period
immediately after the then-most recent Change in Control, of any of the
following events or conditions: (A) a material diminution in the Executive’s
authority (including, but not limited to, the budget over which the Executive
retains authority), duties, or responsibilities within NIC in effect immediately
before such Change in Control (including, without limitation, failure of the
Executive to report directly to the Board (or the board of directors of an
acquirer or successor), except in connection with the involuntary termination of
the Executive’s employment for Cause; (B) NIC reduces the Executive’s base
salary or total incentive compensation opportunity (including annual and
long-term incentive compensation) by ten percent (10%) or more (either upon one
reduction or during a series of reductions over a period of time) as compared to
(x) with respect to base salary, the highest base salary in effect for the
Executive during the six-month period immediately before such Change in Control,
(y) with respect to annual incentive compensation opportunity, the highest
annual incentive compensation opportunity as in effect for the Executive in the
six-month period immediately before such Change in Control and (z) with respect
to long-term incentive compensation opportunity, the value of the most recent
long-term incentive award, determined on an annualized basis, before such Change
in Control; (C) the action or inaction of any successor or assign hereto
following such Change in Control that constitutes a material breach of this
Agreement, including, but not limited to, the failure of any such successor or
assign to assume, and to perform under, this Agreement as contemplated in
paragraph 14 below; (D) NIC requires the Executive to be based anywhere more
than forty-five (45) miles from the location of either the Executive’s office
(if other than the Company’s headquarters) or the Company’s headquartered
offices immediately before such Change in Control which relocation is adverse to
the Executive, except for required business travel to the extent substantially
consistent with the business travel obligations that the Executive undertook on
behalf of NIC immediately before such Change in Control; or (E) the Executive
ceases to serve as Chief Executive Officer and Chairman of the Board other than
in connection with the Executive’s retirement with his consent. In the event of
a Termination under this paragraph 4(b), the Executive shall be paid the
separation payments and benefits set forth in paragraph 5(b) below. If the
Executive’s involuntary termination of employment is for Cause, no separation
payments or benefits shall be due or owing by the Company or NAVISTAR, INC.
under paragraph 5(b) below.

(c) For purposes of this Agreement, notwithstanding any other provision of this
Agreement to the contrary, the Executive’s employment shall be deemed to have
terminated only if (i) the Executive is not, immediately after such event,
employed by NIC, or any other person with whom the Executive’s legal employer
would be considered a single employer under Section 414(b) or 414(c) of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other applicable authorities thereunder (the “Code”) (collectively, the
“Controlled Group”) and (ii) to the extent (and only to the extent) that a
“payment” (as defined in Section 409A of the Code) provided to the Executive
under this Agreement is subject to Section 409A of the Code, the Executive shall
not be considered to have terminated employment with NIC for purposes of this
Agreement until the Executive would be considered to have incurred a “separation
from service” within the meaning of Section 409A of the Code. The termination of
the Executive’s employment by any member within the Controlled Group shall be
deemed to be a termination by NIC for purposes of this Agreement if the
conditions imposed by the first sentence of this paragraph 4(c) are met.

 

5



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, the Executive’s employment shall be deemed
to have been terminated after a Change in Control if (i) the termination occurs
before a Change in Control (without regard to whether a Change in Control
actually occurs) and the termination occurs at the request or direction of any
person or group who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control or (ii) the
termination occurs before a Change in Control (without regard to whether a
Change in Control actually occurs) and the termination is otherwise in
connection with or in anticipation of a Change in Control. For purposes of this
Agreement, the Executive’s employment shall be deemed to have been terminated
after a Change in Control as a result of a Constructive Termination if (A) the
Executive voluntarily terminates his employment before a Change in Control
(without regard to whether a Change in Control actually occurs) and the event or
condition that constitutes a Constructive Termination occurs at the request or
direction of any person or group who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control or
(B) the Executive voluntarily terminates his employment before a Change in
Control (without regard to whether a Change in Control actually occurs) and the
event or condition that constitutes a Constructive Termination is otherwise in
connection with or in anticipation of a Change in Control.

5. Separation Payments and Benefits.

(a) In the event of a Termination as defined in paragraph 4(a) above, the
Executive shall receive (and the Company and NAVISTAR, INC. shall be jointly and
severally obligated to provide to the Executive) the following separation
payments and benefits, the receipt of which (except for payments referenced in
paragraphs 5(a)(ii)(E) and 5(a)(ii)(F) below) shall be conditioned on the
execution by the Executive of a written release agreement in a form acceptable
to the Company and substantially in the form attached hereto as Exhibit B (the
“Release”) within forty-five (45) days following the date of Termination (and
non-revocation of the Release during the applicable revocation period):

(i) An amount equal to three-hundred percent (300%) of the sum of the
Executive’s annual base salary in effect at the time of Termination and Target
Annual Incentive (the “Severance Pay”). The Severance Pay shall be paid in a
lump sum on the Payment Date. For purposes of this Agreement, “Target Annual
Incentive” means the annual incentive amount that would have been payable to the
Executive for the Company’s fiscal year in which the Termination occurred under
the applicable NIC-sponsored annual incentive or bonus plan(s), program(s), or
policy(ies), including, but not limited to, the Company’s Annual Incentive Plan,
assuming the “targeted” level of performance required for payment of such annual
incentive or bonus was achieved for such fiscal year of Termination and assuming
Executive’s employment had not terminated.

(ii)(A) Continued healthcare coverage for the 36-month period immediately after
the date of Termination, with the same coverage option as in effect immediately
before the date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s Termination, with such coverage being
provided in lieu of any post-termination healthcare continuation coverage which
the Executive and his covered spouse and dependents would otherwise have been
entitled to receive on account of said Termination under applicable federal and
state law (“COBRA Coverage”); provided, that for the

 

6



--------------------------------------------------------------------------------

first 12-month period, Executive shall pay for such coverage at no greater after
tax cost to the Executive than the after tax cost to the Executive immediately
prior to the date of Termination and for the remaining 24-month period,
Executive shall pay for such coverage on a monthly Cost of Coverage basis (as
defined below); (B) continued life insurance coverage for the 36-month period
immediately after the date of Termination, in the same amount as in effect
immediately before the date of Termination and under the same terms and
conditions such coverage is otherwise made available to active employees of NIC
following the Executive’s Termination; (C) the same NIC-paid outplacement
services that were then normally provided to the Executive’s then-current peers
(determined as of the date immediately before the date of the Executive’s
Termination) and initiated within sixty (60) days after the date of Termination;
provided, that the payment for such outplacement services shall in no event
extend beyond the last day of the second taxable year of the Executive following
the taxable year of the Executive in which the Termination occurred; (D) any
flexible perquisite allowance actually paid to the Executive at or before the
time of Termination shall be retained by the Executive; (E) subject to
applicable law, a lump sum cash payment made on the Payment Date in an amount
equal to any unused vacation; and (F) such pension and post-retirement health
and life insurance benefits due to the Executive upon his Termination pursuant
to and in accordance with the respective NIC-sponsored benefit plans, programs,
or policies under which they are accrued and/or provided (including grow-in
rights as provided under the terms of the applicable plan, program or policy).
For purposes of this Agreement, “Cost of Coverage” means the amount equal to
100% of the “applicable premium” as defined under Section 4980B(f)(4) of the
Code. For purposes of this Agreement, the “Payment Date” means within thirty
(30) days immediately following the expiration of the applicable revocation
period following the execution of the Release; provided, that payment shall be
made no later than 2 1/2 months following the end of the calendar year in which
the Termination occurs; provided, however, that in the event a payment is
administratively impracticable to make by the end of the 2 1/2 month period,
then such payment shall be made as soon as administratively practicable in
accordance with Section 409A of the Code.

(iii) An amount equal to a Pro Rata portion of the Executive’s Actual Annual
Incentive, which payment shall be in lieu of any payment to which the Executive
may otherwise have been entitled to receive under an NIC-sponsored incentive or
bonus plan (the “Pro Rata Bonus”). The Pro Rata Bonus shall be paid in lump sum
as soon as feasible following the completion of the incentive calculations for
the plan year; provided, however, that no amount shall be paid with respect to
an award designed to qualify under Section 162(m) of the Code until such award
has been appropriately certified in accordance with Section 162(m) of the Code;
provided, further, that payment shall be made no later than 2 1/2 months
following the end of the calendar year in which such plan year ends. For
purposes of this Agreement, “Pro Rata” means a fraction the numerator of which
is the number of whole months from the beginning of the Company’s fiscal year in
which the Termination occurred through the date of Termination (including the
month in which the Termination occurs if such Termination occurs on or after the
15th day of that month) and the denominator of which is equal to 12. For
purposes of this paragraph 5(a)(iii), “Actual Annual Incentive” means the annual
incentive amount that would have been payable to the Executive for the Company’s
fiscal year in which the Termination occurred under the applicable NIC-sponsored
annual incentive or bonus plan(s), program(s), or policy(ies), including, but
not limited to, the Company’s Annual Incentive Plan, based on actual performance
achieved for such fiscal year of Termination.

 

7



--------------------------------------------------------------------------------

(b) In the event of a Termination as defined in paragraph 4(b) above, the
Executive shall receive (and the Company and NAVISTAR, INC. shall be jointly and
severally obligated to provide to the Executive) the following separation
payments and benefits, the receipt of which (except for payments referenced in
paragraphs 5(b)(ii)(F) and 5(b)(ii)(G) below) shall be conditioned on the
execution by the Executive of a written release agreement in a form acceptable
to the Company and substantially in the form attached hereto as Exhibit B (the
“Release”) within forty-five (45) days following the date of Termination (and
non-revocation of the Release during the applicable revocation period):

(i) An amount equal to (A) a Pro Rata portion of the Executive’s Target Annual
Incentive, which payment shall be in lieu of any payment to which the Executive
may otherwise have been entitled to receive under an NIC-sponsored incentive or
bonus plan (the “CIC Prorated Bonus”), plus (B) three-hundred percent (300%) of
the sum of the Executive’s annual base salary in effect at the time of
Termination and the Executive’s Target Annual Incentive (the “CIC Severance
Pay”). The CIC Severance Pay and the CIC Prorated Bonus shall be paid in a lump
sum on the Payment Date.

(ii) (A) Continued healthcare coverage for the 36-month period immediately after
the date of Termination, with the same coverage option as in effect immediately
before the date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s Termination, with such coverage being
provided in lieu of COBRA Coverage; provided, that for the first 12-month
period, Executive shall pay for such coverage at no greater after tax cost to
the Executive than the after tax cost to the Executive immediately prior to the
date of Termination and for the remaining 24-month period, Executive shall pay
for such coverage on a monthly Cost of Coverage basis; (B) continued life
insurance coverage for the 36-month period immediately after the date of
Termination, in the same amount as in effect immediate before the date of
Termination and under the same terms and conditions such coverage is otherwise
made available to active employees of NIC after the Executive’s Termination;
(C) the same NIC-paid outplacement services that were then normally provided to
the Executive’s then-current peers (determined as of either the date immediately
before the Change in Control or, in the event the Change in Control does not
actually occur as described in paragraph 4(d), the date immediately before the
Executive’s Termination) and initiated within sixty (60) days after the date of
Termination; provided, that the payment for such outplacement services shall in
no event extend beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Termination occurred;
(D) the same NIC-paid tax counseling and tax forms preparation services that
were normally provided to the Executive’s then-current peers (determined as of
either the date immediately before the Change in Control or, in the event the
Change in Control does not actually occur as described in paragraph 4(d), the
date immediately before the Executive’s Termination) for all taxable years up to
and including the taxable year of the Executive in which Termination occurred;
provided, that the payment for such tax counseling and tax form preparation
services shall in no event extend beyond the last day of the second taxable year
of the Executive following the taxable year of the Executive in which the
Termination occurred; (E) any flexible perquisite allowance actually paid to the
Executive

 

8



--------------------------------------------------------------------------------

at or before the time of Termination shall be retained by the Executive;
(F) subject to applicable law, a lump sum cash payment made on the Payment Date
in an amount equal to any unused vacation; and (G) such pension and
post-retirement health and life insurance benefits due to the Executive upon his
Termination pursuant to and in accordance with the respective NIC-sponsored
benefit plans, programs, or policies under which they are accrued and/or
provided (including grow-in rights as provided under the terms of the applicable
plan, program or policy).

(iii) a lump sum cash amount paid on the Payment Date in an amount equal to the
excess of (A) the present value of the Executive’s aggregate vested accrued
benefits (if any) as of date of Termination under the NAVISTAR INC. Managerial
Retirement Objective Plan (the “MRO”) and Supplemental Executive Retirement Plan
(the “SERP”), as each may be amended from time to time, including any successor
plans thereto, (collectively, the “Supplemental Plans”) in which the Executive
was participating either immediately before the Change in Control, as of the
date of the Executive’s Termination, determined after giving the Executive three
(3) additional years of age and pension service credit, over (B) the present
value as of date of Termination of the Executive’s aggregate accrued benefits
(if any) to which the Executive is or may become otherwise entitled to receive
under the Supplemental Plans after giving effect to paragraph 5(c) below (the
excess shall be referred to as the “Supplemental Payment”); provided, that for
purposes of this paragraph 5(b)(iii) only, the Change in Control constitutes a
change in ownership or effective control of the Company or a change in ownership
of a substantial portion of the assets of the Company under Section 409A of the
Code (a “409A Change in Control”); provided, further, that for purposes of this
paragraph 5(b)(iii) only, the Executive’s Termination under paragraph 4(b) (and
excluding a Termination under paragraph 4(d)) occurs during the 24-month period
immediately after the 409A Change in Control. The present values shall be
determined using actuarial assumptions and discount rates under the NAVISTAR
INC. Retirement Plan for Salaried Employees, as may be amended from time to time
(the “RPSE”) as in effect immediately before the Change in Control (or, in the
event the Change in Control does not actually occur as described in paragraph
4(d), as in effect as of the date of the Executive’s Termination). For the
avoidance of doubt, the Supplemental Payment shall be in addition to (and not in
lieu of) the accrued benefits (if any) to which the Executive is or may become
otherwise entitled to receive under the Supplemental Plans.

(c) With respect to the Supplemental Plans, if a Termination of Executive’s
employment occurs under paragraph 4(b) above, then (i) the Executive shall be
deemed to have been terminated for reasons other than Cause (for this purpose
only, as defined in the applicable plan) having accrued at least five years of
Credited Service (as defined in the applicable plan) for the purpose of
Section 10 of the MRO and Section 9 of the SERP and (ii) the Executive’s
account(s) will become vested and nonforfeitable under the NAVISTAR INC.
Supplemental Retirement Accumulation Plan (the “SRAP”); provided, that for
purposes of this paragraph 5(c)(i) and (ii) only, the Change in Control
constitutes a 409A Change in Control; provided, further, that for purposes of
this paragraph 5(c)(i) and (ii) only, that for purposes of this paragraph
5(b)(iii) only, the Executive’s Termination under paragraph 4(b) (and excluding
a Termination under paragraph 4(d)) occurs during the 24-month period
immediately after the 409A Change in Control. For the avoidance of doubt,
accrued benefits (if any) to which the Executive is or may become otherwise
entitled to receive under the Supplemental Plans and the SRAP shall be in
addition to (and not in lieu of) the Supplemental Payment.

 

9



--------------------------------------------------------------------------------

(d) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, an Executive shall not be considered
to have terminated employment with the Company for purposes of any payments
under this Agreement which are subject to Section 409A of the Code until the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following an Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Executive’s separation from service (or, if earlier, the
Executive’s date of death), with an appropriate adjustment for interest for
delayed payment (computed in a manner consistent with computing interest
adjustments for delayed pension payments under the RPSE). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to the Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year. NIC makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment.

(e) No amount (or portion thereof) of any separation payments or benefits
payable to the Executive under this Agreement, except the Pro Rata Bonus, shall
be included in any calculation for any pension benefits due the Executive from
NIC.

(f) In the event any separation payment remains due or owed to the Executive
under this Agreement as of the date of the Executive’s death, such separation
payment shall be paid to the Executive’s estate. Further, except as otherwise
required under the terms of this Agreement or under applicable law, any
separation benefit due or owed to the Executive under this Agreement shall cease
upon the date of the Executive’s death; provided, that any death benefit due or
owed to the Executive’s designated beneficiary(ies) under this Agreement as of
the date of the Executive’s death shall be governed by the respective death
benefit plan, program, or policy pursuant to which it is accrued and/or
provided. Upon the full satisfaction of the separation payments and benefits due
and owing to the Executive under this Agreement, all obligations to the
Executive hereunder shall be fully and completely discharged.

 

10



--------------------------------------------------------------------------------

6. Limitation on Payments.

(a) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under paragraph 5 of this
Agreement, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall first be
reduced, and the noncash severance payments shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The Total Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (A) reduction of any cash payment, excluding any cash payment with
respect to the acceleration of equity awards, that is otherwise payable to the
Executive that is exempt from Section 409A of the Code, (B) reduction of any
other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code and
(C) reduction of any payment with respect to the acceleration of equity awards
that is otherwise payable to the Executive that is exempt from Section 409A of
the Code.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

11



--------------------------------------------------------------------------------

7. Confidentiality; Non-Disparagement; Non-Solicitation; Non-Competition;
Cooperation.

In consideration of the amounts which may become payable pursuant to paragraph 5
of this Agreement, the Executive agrees to be bound by the covenants of this
paragraph 7. The Executive acknowledges that the covenants contained within this
paragraph 7 are essential elements of this Agreement, and that, but for the
agreement of the Executive to comply with such covenants, NIC would not have
entered into this Agreement to provide for payments under paragraph 5 herein.
The allocation of payments under paragraph 5 of this Agreement shall be made
with respect to the covenants of this paragraph 7 at such time(s) an allocation
would be deemed to be appropriate. The Executive agrees that he shall:

(a) at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following termination of employment for any reason, hold
in the strictest confidence and not disclose, divulge or appropriate, directly
or indirectly, for personal use or the use of others, except as may be required
in Executive’s work for the Company, any confidential, secret, proprietary or
privileged information pertaining to the business of NIC obtained during the
Executive’s employment by NIC (collectively, “Confidential Information”),
including but not limited to (i) information related to all relationships of NIC
with its customers or clients which Executive would not, but for his
relationship with NIC, have had contact with (collectively, “Customers”)
(including the identities of NIC’s primary contacts at such Customers), trade
secrets, inventions, ideas, processes, formulas, source and object codes, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques; (ii) information regarding plans for
research, trade secrets, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, investors and Customers; and (iii) information regarding the skills
and compensation of other employees of NIC;

(b) at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following termination of employment for any reason,
refrain from publishing, providing, or soliciting, directly or indirectly, any
oral or written statements about NIC or any of its respective officers,
directors, employees, agents, representatives, products, or practices that may
be considered disparaging, slanderous, libelous, derogatory, or defamatory, or
which may reasonably expected to tend to injure the reputation or business of
NIC or any of its respective officers, directors, employees, agents,
representatives, products, or practices; provided, that such restriction shall
not limit the Executive’s ability to provide truthful testimony as required by
law or any judicial or administrative process;

(c) at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following termination of employment for any reason, not,
directly or indirectly (whether as owner, principal, agent, partner, officer,
director, employee, consultant, investor, lender or otherwise), provide services
to any other business or organization anywhere in the United States of America
or its territories, Canada, Mexico, Brazil, United Kingdom, Germany, South
Africa, United Arab Emirates, India and the People’s Republic of China, or any
other country in which NIC, directly or indirectly including but not limited to
through a joint venture, strategic alliance or other similar arrangement,
conducts business at the time of the Executive’s termination of employment that
competes with the business of NIC by (1) manufacturing, selling or servicing
medium or heavy duty automotive vehicles with

 

12



--------------------------------------------------------------------------------

diesel powered engines (including but not limited to commercial trucks,
commercial buses, school buses, recreational vehicles, and military vehicles),
parts or components for such vehicles, diesel powered engines for such vehicles,
parts or components for diesel powered engines for such vehicles, (2) providing
financing or financing-related services related to any of the business
activities listed in paragraph 7(c)(1) above, or (3) providing other services or
products which are the same as or substantially similar to those provided by NIC
at the time of the Executive’s termination of employment, in each case, with
respect to which the Executive developed, received or learned Confidential
Information during his employment with NIC; provided, however, that such
restriction shall not prohibit the Executive’s purchase or ownership of less
than 5% of the outstanding voting stock of a publicly-held company so long as
such ownership is passive in nature;

(d) at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following a termination of employment for any reason,
refrain, without the written consent of the Company or NAVISTAR, INC., from,
directly or indirectly, (i) recruiting or soliciting any employee, consultant,
contractor, agent, or representative of NIC for employment or for retention as a
consultant or service provider for any entity other than NIC, (ii) encouraging
any employee, consultant, contractor, agent, or representative of NIC to leave
its employ or cease his relationship with NIC, (iii) hiring any person who is
then an employee, consultant, contractor, agent, or representative of NIC for
any entity other than NIC, or providing names or other information about such
employee, consultant, contractor, agent, or representative to any person or
business under circumstances which could lead to the use of that information for
purposes of recruiting or hiring for any entity other than NIC, (iv) interfering
with the relationship of NIC with any of its employees, consultants,
contractors, agents, or representatives, (v) soliciting or inducing, or in any
manner attempting to solicit or induce, any Customer, or prospect of NIC (1) to
cease being, or not to become, a client or customer of NIC, or (2) to divert any
business of such Customer or prospect from NIC, or (vi) otherwise interfering
with, disrupting, or attempting to interfere with or disrupt, the relationship,
contractual or otherwise, between NIC and any of its Customers, prospects,
suppliers, employees, consultants, contractors, agents, or representatives; and

(e) at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following termination of employment for any reason,
cooperate with and provide assistance to NIC at any time and in any manner
reasonably required by NIC or its respective counsel in connection with any
litigation or other legal process affecting NIC, or in answering questions
concerning any other matter, in which the Executive was involved or had
knowledge of during the course of his employment (other than any dispute between
the Parties concerning this Agreement); provided, (i) the Company and NAVISTAR,
INC. shall have provided the Executive with advance written notice of the
request to cooperate and/or assist, (ii) the Company and NAVISTAR, INC. shall
reimburse the Executive’s reasonable attorneys’ fees and costs and such other
expenses in connection with said cooperation and assistance promptly after the
Executive submits a written request therefor together with copies of the
invoices substantiating such expenses, but in no event shall payment of any such
fees, costs, and expenses be made after the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred; provided,
that prior to reimbursement the Executive first delivers a written undertaking
to the Company and NAVISTAR, INC. to repay all such attorneys’ fees and costs
and expenses paid to the

 

13



--------------------------------------------------------------------------------

Executive prior to the final disposition of the litigation or other legal
process affecting NIC if it ultimately be determined by final judicial decision
from which there is no further right to appeal that the Executive is not
entitled to reimbursement of such attorneys’ fees and costs and expenses, and
(iii) that after the termination of employment for any reason, such cooperation
and assistance shall not require the Executive to forgo or significantly
interrupt any professional or personal commitment that he reasonably deems
significant or to take any action that, in his reasonable judgment, could impair
his ability to perform the responsibilities of or could jeopardize the
continuation of his then current employment or self-employment.

The Executive acknowledges and agrees that NIC’s businesses is intensively
competitive, Executive’s employment required Executive to have access to and
knowledge of NIC’s confidential information and trade secrets, the Customers
have required a significant degree of difficulty, number of years, an amount of
money by NIC to acquire and develop, Executive has had significant personal
contact with and knowledge of the Customers, and the duration of the Customer’s
association with NIC and the continuity of the Customer-NIC relationships are of
the utmost importance to the success of NIC’s business. The Executive also
acknowledges and agrees that the business of NIC is conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States of America or its territories, Canada,
Mexico, Brazil, United Kingdom, Germany, South Africa, United Arab Emirates,
India and the People’s Republic of China, and any other country in which NIC
conducts business at the time of the Executive’s termination of employment with
NIC. The Executives further acknowledges and agrees that the Executive holds a
senior management role at NIC and that, if the Executive were to hold a
management position with a competitor of NIC, the Executive would be able to
exploit unfairly Confidential Information and/or Customer-NIC relationships.
Accordingly, the Executive acknowledges and agrees that the foregoing covenants
set forth in this paragraph 7 are reasonable, including without limitation, as
to scope, activity, subject, geography and duration, and that irreparable injury
will result to NIC in the event of any violation by the Executive of these
covenants, and that said covenants are a condition precedent to the Company’s
and NAVISTAR, INC.’s willingness to enter into this Agreement and pay the
consideration set forth in this Agreement. In the event that any of the
foregoing covenants are violated, the Company and NAVISTAR, INC. shall be
entitled, in addition to any other remedies and damages available under law,
equity, or otherwise, to recoup, offset, suspend, or terminate any or all
separation payments and benefits previously paid or otherwise subsequently owed
to the Executive under this Agreement, to injunctive relief from any court of
competent jurisdiction to restrain the violation of such covenants, and/or to
prevent any threatened violation by the Executive, and/or by any person or
persons acting for, or in concert with, the Executive in any capacity
whatsoever, without posting a bond or other security. In addition, if such a
court deems that any of the foregoing covenants are unreasonable, the Parties
agree that the maximum permissible period and scope prescribed by such court
shall be substituted for the stated period and scope.

8. Recovery or Offset of Payments.

Unless and to the extent the Executive consents in writing, neither the Company
nor NAVISTAR, INC. shall be entitled to recover from, or to apply an offset
against, any payment or benefit due or provided under this Agreement in order to
recover any amount for which the Executive may be liable or for any other reason
(other than any amount for which the Executive may be liable

 

14



--------------------------------------------------------------------------------

under the terms of this Agreement, including, without limitation, by reason of
paragraph 6, 7 or 9 herein); provided, however, that this paragraph 8 shall not
restrict or prohibit NIC from withholding any amount from payments or benefits
due or provided hereunder to the extent required by law, including, but not
limited to, any taxes required to be withheld under federal, state, or local
law.

9. Enforcement.

The Executive agrees that any controversy or claim arising out of or relating to
this Agreement or the alleged breach hereof shall be instituted in the United
States District Court for the Northern District of Illinois, or if that court
does not have or will not accept jurisdiction, in any court of general
jurisdiction in the state of Illinois, and the Executive and the Company and
NAVISTAR, INC. hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that may have to personal
jurisdiction, the laying of venue of any such proceedings and any claim or
defense of inconvenient forum; or

Any award shall be payable to the Executive no later than the end of the
Executive’s first taxable year in which the Company and NAVISTAR, INC. either
concede the amount (or portion of the amount) payable or is required to make
payment pursuant to a judgment by a court, and shall include interest on any
amounts due and payable to the Executive from the date due to the date of
payment, calculated at one hundred and ten percent (110%) of the prime rate in
effect at the Northern Trust Company (or any successor thereto) on the first of
each month.

If it is necessary or desirable for the Executive to retain legal counsel and/or
incur other costs and expenses in connection with the enforcement of any or all
of the Executive’s rights under this Agreement, the Company and NAVISTAR, INC.
shall, within thirty (30) days after receipt of an invoice certifying payment by
the Executive of such attorney fees, or payment of such other costs and
expenses, reimburse the Executive’s reasonable attorneys’ fees and costs and
such other expenses, including expenses of any expert witnesses, in connection
with the enforcement of said rights; provided, that to the extent (and only to
the extent) such expenses are subject to Section 409A of the Code, in no event
shall any payment of the Executive’s fees, costs, and expenses be made after the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred; provided, further, that the Executive shall repay any such
advance of fees, costs, and expenses (and no additional advances or
reimbursements shall be made) (i) if there is a specific judicial finding that
the Executive’s request to litigate was frivolous, unreasonable or without
foundation, (ii) if it has been finally determined that the Executive’s
termination of employment for Cause was proper or (iii) if NIC determines in
good faith that as of the date of the Executive’s termination of employment,
grounds for an involuntary termination for Cause had existed.

10. Notices.

Any notices, requests, demands or other communications provided for by this
Agreement (other than the revocation of the Initial Release or the Release)
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested, (a) in the case of the Executive, to the Executive at
the last address filed in writing with NIC, and (b) in the case of NIC, to the
Company or NAVISTAR, INC. at its headquartered offices, currently at 4201
Winfield Road, Warrenville, Illinois, 60555, Attention: General Counsel.

 

15



--------------------------------------------------------------------------------

11. Non-Alienation.

The Executive shall not have any right to pledge, hypothecate, anticipate or in
any way create a lien upon any separation payments or benefits provided under
this Agreement; and no separation payments or benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law. This provision does not affect beneficiary
designations or testamentary dispositions to the extent applicable.

12. Governing Law and Enforceability.

The provisions of this Agreement shall be governed by and construed in
accordance with applicable federal laws and, to the extent not inconsistent
therewith or preempted thereby, with the laws of the State of Illinois (without
regard to the conflicts of laws provisions of that State or any other
jurisdiction). If any provision of this Agreement is deemed invalid, illegal or
unenforceable by appropriate authority under the law of any jurisdiction
applicable to this Agreement, the remainder of this Agreement shall not be in
any way affected or impaired thereby and this Agreement shall continue as if
such provision were omitted, unless such omission would substantially impair the
rights or benefits of either party hereto. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to scope, activity, subject, geography and duration, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.

13. Amendment and Cancellation.

If required by law or required to avoid adverse tax results to the Executive or
adverse tax or accounting results to the Company (or other material adverse
results to the Company due to changes in applicable law), this Agreement may be
amended by the Company in a manner reasonably intended to avoid such adverse
result. In all other circumstances, this Agreement may be amended or canceled
only by mutual agreement of the Parties in writing without the consent of any
other person and, so long as the Executive lives, no person, other than the
Parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof.

14. Successors; Binding Agreement.

All provisions of this Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company and NAVISTAR, INC. The Company
and NAVISTAR, INC. shall require their respective successors and assigns to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and NAVISTAR, INC. would be required to perform
it if no such succession or assignment had taken place. Any reference in this
Agreement to the Company or NAVISTAR, INC. shall be deemed a reference to its
respective successors and assigns.

 

16



--------------------------------------------------------------------------------

15. Effect on Prior Agreements.

This Agreement hereby amends and supersedes any and all previous Executive
Severance Agreements (and such other severance agreements, written or
unwritten), including amendments thereto, entered into by the Parties.

16. Unfunded Agreement.

The separation payments and benefits paid under this Agreement shall be paid
from the general assets of the Company or NAVISTAR, INC., and the Executive
(including his designated beneficiaries, heirs, and successors to the extent
applicable) shall be no more than an unsecured general creditor of the Company
and NAVISTAR, INC., with no special or prior right, interest, or claim to any
assets of the Company or NAVISTAR, INC. for any separation payments or benefits
otherwise payable hereunder.

17. Headings and Captions.

The headings and captions in this Agreement are inserted for reference and
convenience only and do not constitute a part of this Agreement and shall not be
applied to the construction of this Agreement.

18. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Agreement is not effective unless it is executed by
the Executive and returned to the Company and the Company confirms in writing to
the Executive that it has received the executed Agreement.

(The remainder of this page is intentionally left blank)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on the date or dates indicated below, the Executive has
hereunto set his hand and, pursuant to the authorization from its respective
Board of Directors, the Company and NAVISTAR, INC. have each caused this
Agreement to be executed in its name on its behalf, effective as of the
Effective Date first above written.

 

    NAVISTAR INTERNATIONAL CORPORATION

By:  

 

Date Signed:  

 

NAVISTAR, INC.

By:  

 

Date Signed:  

 

EXECUTIVE

By:  

 

  Executive

Date Signed:  

 

 

18